59 F.3d 165NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James Lewis BROWN, Jr., Plaintiff--Appellant,v.Ronald F. MOATS, Warden, Defendant--Appellee.
No. 95-6371.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 26, 1995.

James Lewis Brown, Jr., Appellant Pro Se.  Stephanie Judith Lane-Weber, Assistant Attorney General, Baltimore, MD, for Appellee.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant James Brown, Jr., appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Brown claims that he was denied due process at a prison disciplinary hearing.  Additionally, Brown claims he was unconstitutionally exposed to tobacco smoke, and was denied medical treatment and showers.


2
Brown's due process rights were fully protected at a properly conducted disciplinary hearing, and the evidence presented at the hearing supported the verdict.  Consequently, we affirm the dismissal of this claim on the reasoning of the district court.  Brown v. Moats, No. CA-94-2183-MJG (D. Md. Feb. 8, 1995).


3
Brown's claims regarding environmental tobacco smoke, denial of medical treatment, and showers were dismissed without prejudice to Brown's right to file a proper complaint alleging facts that show specific injury to himself.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b).  Because Brown may be able to save this action on these claims by amending his complaint, the district court's order as to these claims is not an appealable final order.  See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993).  We, therefore, dismiss the appeal as to the claims dismissed without prejudice.


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


5
AFFIRMED IN PART, DISMISSED IN PART.